Citation Nr: 0311773	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  96-13 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1963 
to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In September 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The case was previously before the Board in April 1998, when 
it was remanded for verification of the veteran's service 
along with a medical examination of the veteran and medical 
opinions.  In November 2002 the Board undertook additional 
development of the evidence on the issue on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Unfortunately this case must again be remanded to RO.  


REMAND

As noted above in November 2002 the Board undertook 
additional development of the evidence on the issue of 
entitlement to service connection for prostate cancer 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  Specifically, the Board requested a VA Compensation 
and Pension examination of the veteran and a medical opinion.  
The development has been completed.  However, the regulation 
which permitted development of evidence by the Board was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
this case must be returned to the RO for initial 
consideration of the additional evidence.  Although the Board 
sincerely regrets the additional delay, the Federal Circuit 
has stated, "[E]ven though the amendments to § 19.9 may 
further the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

The RO should readjudicate the veteran's 
claim for service connection for prostate 
cancer in light of the evidence received 
since the April 2002 Supplemental 
Statement of the Case (SSOC).  This 
evidence has not yet been reviewed by the 
RO.  If the claim is  denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran, and he should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained after the April 2002 SSOC and a 
discussion of all pertinent regulations, 
including those implementing the VCAA.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


